



Exhibit 10.3


KINSALE CAPITAL GROUP, INC.
DIRECTOR, EXECUTIVE AND TEAM MEMBER RESTRICTED SHARE AWARD GRANT NOTICE
(2016 Omnibus Incentive Plan)


Congratulations! As a key leader in our business, you are in a position to have
significant influence on the outcomes that affect Kinsale Capital Group, Inc.
(the “Company”). I am pleased to inform you that, in recognition of the role you
play in our collective success, you have been granted a Restricted Share Award.
This award is subject to the terms and conditions of the Kinsale Capital Group,
Inc. 2016 Omnibus Incentive Plan, this Grant Notice, and the following
Restricted Share Agreement. The details of this award are indicated below.


Grantee:
 
 
Date of Grant:
 
 
Number of Restricted Shares:
 
 
Vesting Commencement Date:
 
 
Time-Vested Stock:
 
 
Time-Vesting Period:
 
 
Performance-Vested Stock:
 
 
Performance-Vesting Period:
 
 
Performance-Vesting Period:
 
 
Performance-Vesting Criteria:
 
 



Restricted Share Awards can be an opportunity for individual wealth creation. As
our Company becomes more valuable through management continuing to execute on
growth opportunities, the value or price of a share of the Company’s common
stock may increase. Through your efforts and the efforts of your colleagues, you
have the ability to help increase the value of our Company for all shareholders.


Thank you for all you do each and every day as a leader and owner of the
Company. Our focus on driving profitable revenues, eliminating non-value added
expense and investing our capital prudently is collectively building a much
stronger Company.


It is an exciting time to be part of Kinsale Capital Group!








Name:
Title:






Acknowledged and Agreed as of ____ day of ______, ______.




Name: ____________________________________







--------------------------------------------------------------------------------








RESTRICTED SHARE AWARD AGREEMENT


THIS RESTRICTED SHARE AWARD AGREEMENT (together with the above grant notice (the
“Grant Notice”), this “Agreement”) is made and entered into as of the date set
forth on the Grant Notice by and between the Company and the individual (the
“Grantee”) set forth on the Grant Notice.


WHEREAS, pursuant to the Kinsale Capital Group, Inc. 2016 Omnibus Incentive Plan
(the “Plan”), the Administrator (the “Administrator”) has determined that it is
to the advantage and best interest of the Company to grant to the Grantee this
award of time-vested Restricted Shares (the “Time-Vested Stock”) and
performance-vested Restricted Shares (the “Performance-Vested Stock” and,
together with the Time-Vested Stock, the “Restricted Shares”) as set forth on
the Grant Notice and subject to the terms and provisions of the Plan, which is
incorporated herein by reference, and this Agreement (the “Award”).


NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:


1.    Acceptance of Agreement. Grantee has reviewed all of the provisions of the
Plan, the Grant Notice and this Restricted Share Award Agreement. By accepting
this Award, Grantee agrees that this Award is granted under and governed by the
terms and conditions of the Plan, the Grant Notice and this Restricted Share
Award Agreement, and the applicable provisions contained in a written employment
agreement (if any) between the Company or an Affiliate and the Grantee. Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator on questions relating to the Plan, the
Grant Notice, this Restricted Share Award Agreement and, solely in so far as
they relate to this Award, the applicable provisions contained in a written
employment agreement (if any) between the Company or an Affiliate and the
Grantee. If Grantee signs this Agreement and Grant Notice electronically,
Grantee’s electronic signature of this Agreement shall have the same validity
and effect as a signature affixed by hand.


2.    Grant of Award. The Restricted Shares granted hereunder pursuant to
Section 9 of the Plan shall be subject to the terms and provisions of the Plan,
and all capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan. For purposes of this Agreement, “Termination Date”
shall mean the date on which the Grantee’s Continuous Status as an employee,
director or consultant terminates. Subject to Section 5.13 of this Agreement,
the Grantee shall be entitled to receive dividends with respect to the
Restricted Shares.


3.     Vesting.


3.1    Subject to the provisions of the Plan and Sections 3.2 and 3.3 of this
Agreement, and except as otherwise provided in a written employment agreement
between the Company or an Affiliate and the Grantee (if any):


3.1.1    Time-Vested Stock. Time-Vested Stock shall vest in equal annual
installments (or as nearly equal as possible to avoid fractional shares) on each
anniversary of the Vesting Commencement Date during the Time Vesting Period
(each such date, a “Time Vesting Date”), subject to the Grantee’s Continuous
Status as an Employee, Director or Consultant through each applicable Time
Vesting Date.


3.1.2    Performance-Vested Stock. Performance-Vested Stock shall vest based on
achievement of the Performance Vesting Criteria, as described in the Grant
Notice, during the Performance Period (the last date of the Performance Vesting
Period, unless such other date or dates is indicated in the Performance Vesting
Criteria, a “Performance Vesting Date” and, together with Time-Vesting Date, the
“Vesting Dates”), subject to the Grantee’s Continuous Status as an Employee,
Director or Consultant through each applicable Performance Vesting Date. If any
Performance Vested Stock does not vest on the applicable Performance Vesting
Date, such Performance Vested Stock shall be forfeited on such Performance
Vesting Date.


3.2    If the Grantee’s Continuous Status as an Employee, Director or Consultant
terminates for any reason other than due to death or Disability prior to an
applicable Vesting Date, as of the Termination Date, the Grantee shall forfeit
any unvested Restricted Shares. If the Grantee’s Continuous Status as an
Employee, Director or Consultant terminates due to death or Disability prior to
an applicable Vesting Date, all then-unvested Time-Vested Stock shall fully vest
as of the Termination Date and all then-unvested Performance-Vested Stock shall
vest as of the Termination Date based on actual level of achievement as of the
Termination Date.







--------------------------------------------------------------------------------





4.    Transfer of Stock. The Restricted Shares issued under this Agreement may
not be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated (each, a “Transfer”) until such Restricted Shares vest,
and all restrictions on such Restricted Shares shall have lapsed, in the manner
set forth in Section 3. Until the Restricted Shares vest, such Restricted Share
shall (i) if in book entry form, be subject to an appropriate stop-transfer
order and (ii) to the extent that a stock certificate is delivered to the
Grantee, bear the following legend or notation: “The Stock represented by this
certificate are subject to a Restricted Share Award Agreement between the
registered owner and Kinsale Capital Group, Inc. which restricts the
transferability of the Stock. A copy of the agreement is on file with the
Secretary of Kinsale Capital Group, Inc.”


5.     General.


5.1    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware.


5.2    Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Award and the parties hereto shall act in all
matters as if the Grantee was the sole owner of this Award. This appointment is
coupled with an interest and is irrevocable.


5.3    No Employment Rights. Nothing contained herein shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Grantee or contract for the Grantee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Grantee or cease
contracting for the Grantee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Grantee and the Company or any Affiliate.


5.4    Application to Other Stock. In the event any capital stock of the Company
or any other corporation shall be distributed on, with respect to or in exchange
for Restricted Shares as a stock dividend, stock split, reclassification,
recapitalization or similar transaction in connection with any merger or
reorganization or otherwise, all restrictions, rights and obligations set forth
in this Agreement shall apply with respect to such other capital stock to the
same extent as they are, or would have been applicable, to the Restricted Shares
on or with respect to which such other capital stock was distributed, and
references to “Company” in respect of such distributed stock shall be deemed to
refer to the company to which such distributed stock relates.


5.5    No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.


5.6    Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.


5.7    No Assignment. Except as otherwise provided in this Agreement, the
Grantee may not assign any of his, her or its rights under this Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion. The Company shall be permitted to assign its rights or
obligations under this Agreement so long as such assignee agrees to perform all
of the Company’s obligations hereunder.


5.8    Severability. The validity, legality or enforceability of the remainder
of this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.


5.9    Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.


5.10    Jurisdiction. Any suit, action or proceeding with respect to this
Agreement, or any judgment entered by any court in respect of any thereof, shall
be brought in any court of competent jurisdiction in the State of Delaware, and
the Company and the Grantee hereby submit to the exclusive jurisdiction of such
courts for the purpose of any such suit, action, proceeding or judgment. The
Grantee and the Company hereby irrevocably waive (i) any objections which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this





--------------------------------------------------------------------------------





Agreement brought in any court of competent jurisdiction in the State of
Delaware and (ii) any claim that any such suit, action or proceeding brought in
any such court has been brought in any inconvenient forum.


5.11    Taxes. By agreeing to this Agreement, the Grantee represents that he or
she has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement and
that he or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Company shall be
entitled to require a cash payment by or on behalf of the Grantee and/or to
deduct from any compensation payable to the Grantee the minimum amount of any
sums required by federal, state or local tax law to be withheld (or other such
sums that that will not cause adverse accounting consequences for the Company
and is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or another applicable governmental entity) with respect to the
Restricted Share Award.


5.12    Section 83(b) Election. If the Grantee makes an election under Section
83(b) of the Code, or any successor section thereto, to be taxed with respect to
the Restricted Shares as of the Grant Date, the Grantee shall deliver a copy of
such election to the Company immediately after filing such election with the
Internal Revenue Service, together with any required tax withholding. The
Grantee hereby acknowledges that it is the Grantee’s sole responsibility, and
not the Company’s, to file timely the election under Section 83(b) of the Code.


5.13    Rights as Stockholder. During the period until the Restricted Share vest
as provided in Section 3 hereof, the Grantee shall, except as set forth in this
Section 5.13, have all the rights of a stockholder with respect to the
Restricted Shares, including the right to vote the underlying shares of Common
Stock. Notwithstanding the foregoing, (i) the Grantee shall not have the right
to Transfer the Restricted Shares prior to the vesting thereof as set forth in
Section 3 hereof, (ii) any dividends associated with the Restricted Shares will
be paid to the Grantee at the time such shares vest as set forth in Section 3
hereof, and will not be paid to the Grantee in the event that the shares do not
become so vested and (iii) such Restricted Shares shall be subject to all terms,
conditions, and restrictions, including, but not limited to, forfeiture without
consideration, of this Agreement and the Plan.


5.14    Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.


5.15    Number and Gender. Throughout this Agreement, as the context may
require, (a) the masculine gender includes the feminine and the neuter gender
includes the masculine and the feminine; (b) the singular tense and number
includes the plural, and the plural tense and number includes the singular; (c)
the past tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.


5.16    Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means, including, but not limited to, the
Securities and Exchange Commission’s Electronic Data Gathering, Analysis, and
Retrieval system or any successor system (“EDGAR”). Grantee hereby consents to
receive such documents delivered electronically or to retrieve such documents
furnished electronically (including on EDGAR), as applicable, and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Company or another third party designated by the Company.


5.17    Data Privacy. Grantee agrees that all of Grantee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Grantee’s participation in the Plan.


5.18    Acknowledgments of Grantee. Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and this Agreement and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Plan and this Agreement.


5.19    Complete Agreement. The Grant Notice, this Restricted Share Award
Agreement, the Plan and applicable provisions (if any) contained in a written
employment agreement between the Company or an Affiliate and the Grantee
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements,





--------------------------------------------------------------------------------





representations, warranties, statements, promises and understandings, whether
oral or written, with respect to the subject matter hereof.


5.20    Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.





